Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0000385
                                                         26-JUN-2013
                                                         01:27 PM


                         SCWC-13-0000385

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        CAROLYN MIZUKAMI,
                 Petitioner/Plaintiff-Appellant,

                                 vs.

   DON QUIJOTE (USA) CO. LTD., DTRIC INSURANCE COMPANY, LTD.,
                Respondents/Defendants-Appellees.


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
            (CAAP-13-0000385; CIV. NO. 12-1-3273-12)

                             AMENDED
       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna and Pollack, JJ.)

          The application for a writ of certiorari, filed on May

24, 2013, is hereby rejected.   In addition, the appellate clerk

is directed not to accept any further filings in this closed
certiorari proceeding.

          DATED: Honolulu, Hawai#i, June 26, 2013.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack